Citation Nr: 0827336	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-04 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service from February 1969 until 
November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The evidence shows that noise exposure was consistent 
with the circumstances of the veteran's active service.

2.  Hearing loss and tinnitus were not demonstrated during 
active service and the post-service evidence does not 
indicate such diagnoses until 2006, several decades following 
separation from active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in active 
service, nor may it be presumed to be so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. 	Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

        A. 	Notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

        B. 	Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records.  Further, he was 
afforded a VA medical examination in July 2006.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II. 	Service Connection

The veteran is claiming entitlement to service connection for 
hearing loss and tinnitus.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic disease of 
the nervous system, to include sensorineural hearing loss, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection with regard 
to the hearing loss claim, the Board will now address the 
issue of direct service connection on a nonpresumptive basis 
with regard to both the hearing loss and tinnitus claims.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran has contended in his October 
2006 notice of disagreement that he was exposed to frequent 
and loud gunfire with no ear protection during active 
service.  It is observed that his DD Form 214 lists a 
military occupational specialty of artillery.  Therefore, the 
veteran's contentions of noise exposure are found to be 
consistent with the circumstances of the veteran's service, 
as shown by his service record.  See 38 U.S.C.A. § 1154(a).  
Accordingly, 
the Board concedes that exposure to loud noise may have 
occurred.   

While noise exposure is conceded here, this alone cannot 
serve as a basis for a grant of service connection.  Rather, 
the evidence must show that the current hearing loss and 
tinnitus are a result of such in-service exposure.  That has 
not been demonstrated here, as will be explained below.      

In the present case, the service treatment records are silent 
as to any complaints or evidence of hearing loss or tinnitus.  
The November 1970 separation examination includes audiometric 
testing indicating that hearing acuity was normal.  

Following separation from service, hearing loss and tinnitus 
were first demonstrated in a January 2006 treatment note 
written by Dr. H. L. M., Ph.D., an audiologist.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).    

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the present case, the veteran stated in his October 2006 
notice of disagreement that he had experienced hearing loss 
for twenty years and that it had recently worsened.  
Additionally, he reported at a January 2006 appointment with 
Dr. H. L. M. that he recalled experiencing tinnitus and 
temporary hearing loss while in active service.  However, 
there is no record of these complaints contained in the 
service treatment records.  Further, during a July 2006 VA 
examination, the veteran stated the onset of tinnitus 
occurred sometime after separation from service.  Similarly, 
his complaint of a 20-year history of hearing loss does not 
place it's inception during active service, but rather about 
a decade after discharge.  

In any event, even if the veteran's statements can be 
construed as alleging continuity of symptoms since active 
service, the absence of documented complaints or treatment 
for several decades following military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past. Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  Moreover, the weight of 
the competent evidence fails to demonstrate that the current 
hearing loss and tinnitus are causally related to active 
service, as will be discussed below.

In the present case, the evidence of record contains a 
favorable opinion linking the veteran's current hearing loss 
and tinnitus to active service.  Specifically, in a January 
2006 treatment note, Dr. H. L. M. wrote that it was as likely 
as not that the majority of the veteran's hearing loss and 
tinnitus was due to "...noise exposure of firing artillery and 
weapons during his military training exercises without being 
issued hearing protection.  Blast trauma levels from the 
howitzers would have caused a majority of the damage." Dr. 
M. supplemented this treatment note with a June 2006 report 
that included audiometric test results and a reiteration of 
his opinion with regard to the cause of the veteran's hearing 
loss and tinnitus.  

The evidence of record also includes a VA examination report 
dated in July 2006 which reached the opposite conclusion of 
Dr. M.  Specifically, the VA examiner found that, based on 
the veteran's normal hearing acuity at separation from active 
service, the veteran's current hearing loss was not likely 
related to his military service.  Further, the examiner 
opined that the veteran's current tinnitus was not related to 
military service since tinnitus due to acoustic trauma has 
its onset immediately following the noise event, and, at the 
time of the examination, the veteran reported an onset of the 
condition at some point after separation.    

The Board finds that the July 2006 conclusion of the VA 
examiner carries a higher probative weight than the favorable 
opinion provided by Dr. H. L. M. in January and June 2006.  
The VA examination report was based on a review of the claims 
file and was offered in conjunction with an objective 
examination.  By contrast, while Dr. H. L. M. notes that he 
reviewed the veteran's military history, there is no 
indication that he reviewed the claims file or service 
treatment records.  This is particularly pertinent in that 
the veteran told Dr. H. L. M. that he experienced tinnitus 
and temporary hearing loss while in service, but there is no 
documentation of those symptoms in the service treatment 
records.  Moreover, Dr. H. L. M., did not appear to be aware 
that the veteran was exposed to noise from power tools in his 
post-service occupation, a fact known to the VA examiner.

Furthermore, Dr. H. L. M. failed to provide a clear rationale 
in support of his opinion.  For example, he failed to address 
the thirty-five year gap between the veteran's separation 
from service in November 1970 and the first recorded 
indication of hearing loss in January 2006.  For these 
reasons, Dr. H. L. M's opinion is found to be less probative 
than the July 2006 VA examiner's opinion.  Accordingly, the 
greater weight of the probative evidence fails to demonstrate 
a causal relationship between the current hearing loss and 
tinnitus and active service.      

The veteran himself believes that his current bilateral 
hearing loss and tinnitus are causally related to active 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation. As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).      

In conclusion, the overall competent evidence of record does 
not demonstrate that the current hearing loss and tinnitus 
disabilities are related to the veteran's active service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


